Steele Hays, Justice. Albert Betts appeals from a judgment imposing a life sentence pursuant to his conviction for first degree murder. For reversal, he argues a mistrial should have been ordered. We disagree and affirm. The driver and passenger of a passing car testified they saw Dexter Arnett and Albert Betts arguing on a Stuttgart street corner. When the car slowed for traffic, Arnett jumped into the back seat and refused to get out. Betts reached through the window on the passenger’s side and fired a pistol, killing Dexter Arnett. During closing argument the prosecutor asked the jury: And ask yourself a question. If this man gets anything but life imprisonment can you feel safe? Can anybody feel safe? Defense counsel objected and asked for a mistrial upon the postulate the jurors were being asked to decide guilt or innocence based on their personal safety. The prosecutor apologized and defense counsel asked for an admonition, which the trial court gave: I want to admonish and caution you that your personal safety is not an issue in this case. And it isn’t a matter to be considered by you in determining the guilt or innocence of Mr. Betts.  There was no request for a ruling on the mistrial motion. Accordingly, if any impropriety occurred, it was expunged by the admonition. Vickers v. State, 313 Ark. 64, 852 S.W.2d 787 (1993); King v. State, 312 Ark. 89, 847 S.W.2d 37 (1993); Donald v. State, 310 Ark. 197, 833 S.W.2d 375 (1992). The record has been examined in accordance with Ark. Sup. Ct. R. 4-3(h), and the objections have all been abstracted and certified by the state. There are no other rulings adverse to the appellant which constituted prejudicial error. For the reasons stated, the arguments presented on appeal are denied and the judgment of conviction is affirmed.